Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 16/654174 response filed 08/19/2022.     
Claims 1-18 have been examined and fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103(a) as being obvious over     KUMTA in US 20180292400 in view of ABDOLAHAD in US 20170244110 in view of PIPPER in 20090289213 and further in view of CHORNUKUR in Impedance-Based Miniaturized Biosensor for Ultrasensitive and Fast Prostate-Specific Antigen Detection. 
	With respect to Claims 1-4, & 6, 12,14-18, KUMTA et al. teach of ex-situ biosensors that impedimetrically detect cardiac biomarkers of interest in a bodily fluid sample(contains peripheral aqueous media) derived from a patient. The biosensors include a multi-array of vertically aligned platinum wires having immobilized thereon an aptamer that is selected to specifically and selectively bind to the cardiac markers of interest. The biosensors are contacted with a portion of the bodily fluid sample(dropping body fluid sample containing peripheral aqueous media on the array), and the aptamer binds to the cardiac markers of interest in the bodily fluid sample. As a result, an electrochemical impedance signal is generated and therefore, a change in electrochemical impedance is indicative of the presence of the cardiac markers of interest in the bodily fluid sample(abstract). KUMTA teach that the vertically aligned members are platinum wires(platinum can be considered a catalyst grown on substrate)(KUMTA, Claim 9). 
KUMTA et al. further teach of the consideration of cancer(paragraph 0003), of using an epoxy(hydrophobic) substrate(paragraph 0010, 0016), of testing a body fluid sample(paragraph 0012), of using carbon nanotubes(paragraph 0007, 0032), that are vertically aligned(paragraph 0033).
Specifically, KUMTA et al. teach of using platinum in tandem with carbon nanotubes(paragraphs 0032-0033), to make multi- array aptasensors(paragraph 0033 and that the platinum wire arrays are vertically aligned, and are embedded in an epoxy mold, e.g., in a circular fashion or pattern, and the surface of the epoxy mold is polished(paragraph 0033) and of measuring with a potentiostat(paragraph 0057).
Further, KUMA et al. teach that EIS is also used to measure the output of the sensing element(paragraph 0034), and of using three electrodes(Pt working electrodes, Ag reference electrode, Pt counter electrode)(paragraph 0022). KUMA et al. further teach of using EIS(electrochemical impedance spectroscopy) to determine charge transfer resistance of the biomarkers by measuring diameter of a curve(Figure 3, paragraph 0057, 0060-0062). KUMTA et al. also teach of carrying out the EISCV experiments were carried out across a potential range of -0.4V to 0.6V at a scan rate of 100 mV/s, and EIS experiments were carried out across a frequency range of 300,000 Hz-0.01 Hz with an AC amplitude voltage of 10 mV rms(paragraph 0057)(both voltage and frequency falls in the claimed range) in a semicircular curve(paragraph 0023, 0059, 0062, Figures 2-3 among others), and further, KUMTA et al. teach that the detection charge transfer resistance falls in the claimed range of kOhms(See Figure 2). Specifically, KUMTA et al. teach of the charge transfer resistance growing (being greater than 10 kohm the higher the concentration of biomarker measured(paragraph 0061, Figure 2—the bottom line of graph the change is the Rct).
KUMA et al. do not specifically teach of “growing” the CNT of coating the substrate with a catalyst, specifically of the detection of cancer with the specific threshold instantly claimed, or of dropping lipid secretion specifically on the array of nanostructures.
ABDOLAHAD et al. is used to remedy this. More specifically, ABDOLAHAD et al. teach of a method  for stimulating and analyzing of cancer cells, including: preparing an integrated stimulating-analyzing set-up including an array of carbon nanotubes (CNTs) by growing them on a chip(paragraph 0010, 0019, 0026, 0068-0069), measuring a first electrical response from the attached cancer cells, applying an electromagnetic field on the attached cancer cells to stimulate cancer cells, measuring a second electrical response from the stimulated cancer cells, and detecting the vitality of the stimulated cancer cells by comparing the first and the second measured electrical responses(abstract). ABDOLAHAD (2017) further teach of using VAMWCNT with patterned Ni catalyst layer (paragraph 0009, 001-0019, 0029). ABDOLAHAD (2017) et al. further teach of a solution of cancer cells that may include a plurality of cancer cells suspended in a cell-culture media (peripheral cell culture media) may be dropped into the sealed package and on the array of CNTs(paragraph 0052, 0073) and further in one exemplary implementation, the first and the second electrical responses may be measured within a determined frequency range between about 0.1 and about 500 kHz. The first and the second measured electrical responses may include a first set and a second set of electrical impedance values measured in the determined frequency range. In one exemplary implementation, the electromagnetic field may be applied with an intensity in a range of about 1 dbm to about 20 dbm and with a frequency of about 940 MHz(paragraphs 0013-0114, 0081). It would have been obvious to one of ordinary skill in the art to use the nickel catalyst and cancer detection of ABDOLAHAD with the method of KUMTA due to the fact that they are analogous art and due to the need in the art for better methods for cancer diagnostics for cell samples and due to the advantage Nickel catalyst offers with allowing a pattern for nanotube growth (paragraph 0006, 0019).
KUMA and ABDOLAHAD do not teach of the sample solution(peripheral aqueous media) containing lipid secretions or of the specific claimed threshold for cancer detection.
	PIPPER et al. is used to remedy this. PIPPER et al. more specifically teach of a method of processing a biological sample(abstract) that can be used with carbon nanotube devices(paragraph 0043), and for detecting cancer(paragraph 0080). PIPPER et al. further teach that the sample can be lipid or a lipid preparation sample(paragraph 0033), and that the sample is held in an inner phase and outer phase and that methanol, ethanol, and chloroform can be used for the phases(paragraph 0051). It would have been obvious to one of ordinary skill in the art to use the lipid sample/two phase sample of PIPPER with the methods of KUMA, and ABDOLAHAD due to the need in the art for better methods which allow downscaling of general purpose lab reaction to smaller devices and the advantages droplet formation/phase formation offer with respect to this (PIPPER, paragraph 0002-0004).
	KUMTA, ABDOLAHAD, and PIPPER do not teach of the claimed threshold of charge transfer resistance for cancer indication. CHORNOKUR is used to remedy this.
	CHORNUKUR more specifically teach of a method of detecting  prostate cancer with an impedance based biosensor(abstract) and more specifically of detection with EIS(abstract).In Figure 3, CHORNUKUR et al. teach of detection of different levels of PSA. Where no PRA is detected(the curve on the very left of the first graph in Figure 3, and on Figure 4), the charge transfer resistance(the diameter of the semicircle) is well under 10,000Ohm(10Km). On both Figures 3 & 4- where there is a great amount of PSA(the semicircle that is to the right the most) the diameter of the semicircle is over 10kOhm. Therefore- though not specifically calling out the 10KOhm “threshold”, CHORNUKUR teaches of this threshold as a very clear indication of cancer versus no cancer. It would have been obvious to one of ordinary skill in the art to use the charge transfer resistance to calculate cancer probability as is done in CHORNUKUR in the methods of KUMTA, ABDOLAHAD, and PIPPER due to the need in the art for better miniaturized systems that accurately diagnose cancers and due to the advantage this device offers as a sensitive technique (CHORNUKUR, Page 2, column 1, first two paragraphs).
With respect to Claim 5, ABDOLAHAD (2017) et al. further teach of a solution of cancer cells that may include a plurality of cancer cells suspended in a cell-culture media (peripheral cell culture media) may be dropped into the sealed package and on the array of CNTs(paragraph 0052, 0073).
With respect to Claims 7-11, PIPPER et al. further teach that the sample can be lipid or a lipid preparation sample(paragraph 0033), and that the sample is held in an inner phase and outer phase and that methanol, ethanol, and chloroform can be used for the phases(paragraph 0051) and of mixing(paragraph 0048-0049, 0052).ABDOLAHAD et al. teach of ion exchange reactions(paragraph 0082).
With respect to Claim 13, ABDOLAHAD et al. teach of the length and diameter falling in the claimed ranges(paragraph 0071).
	


Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The prior 112 rejections are overcome due to the instant amendments.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797